Citation Nr: 1727736	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to December 1967. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which reopened and denied the Veteran's claim of entitlement to service connection for a low back disability.  A May 2014 Board decision found that new and material evidence had been received to reopen the claim for service connection for a low back disability, and remanded the reopened claim. 

The Veteran testified at a hearing before the undersigned in May 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, an employee of the New York Harbor Health Care System reported that all of the Veterans records created prior to 1999 had been permanently transferred to the VA Medical Center (VAMC) in San Juan, Puerto.  It does not appear that efforts were made to obtain these records through the San Juan VAMC.  In light of the Veteran's reference to treatment for a back disability at the VA medical center in New York in 1976; the records of which are not contained in the Veteran's file; VA has a duty to obtain the referenced records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).


Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records that were transferred to the San Juan VAMS in January 1999.  

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile. 

If any requested records cannot be obtained, the Veteran must be notified of the missing records; the attempts made and what further actions will be taken.

2.  If any benefits sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

